FINAL REJECTION
Introduction
	This Office action is responsive to the amendment filed February 24, 2021 for reissue application 16/569,618.
	Claims 1-16 are pending.
Amendments
The amendment ----filed February 24, 2021 has been entered and considered.  Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  In addition, for reissue applications filed before September 16, 2012, when any substantive amendment is filed in the reissue application, which amendment otherwise places the reissue application in condition for allowance, a supplemental oath/declaration will be required.  See MPEP § 1414.01.
The preliminary amendment proposes amendments to the claims that do not comply with 37 CFR 1.173(b), which sets forth the manner of making amendments in reissue applications.  That is, Applicant failed to provide an explanation of the support in the disclosure of the patent for the changes made to the claims.  See 37 CFR 1.173(c).  MPEP § 1453 (II). Merely citing paragraphs or columns in the specification is insufficient to explain the changes made to the claims. 
Also, 
The amendment proposes changes to claims that do not comply with 37 C.F. 1.173 (b), which sets forth the manner of making amendments in reissue applications. The limitation “wherein the first through third application images are an image, including a screenshot image and video, obtained from execution of the first through third application and are is received via a network interface which is different from the tuner” includes both brackets and underlining.  All 
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which U.S. Patent No. 9,762,947 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Applicant's arguments filed February 24, 2021 have been fully considered but they are not persuasive.
1)	Applicant requests clarification for the rejection of claims 1-16 being based upon a defective reissue declaration.  It is noted by Applicant that the Application Data Sheet (ADS) of May 8, 2017 designates Applicant as the assignee under 37 CFR 1.45 prior to further assignment(s).  
The Examiner acknowledges that Applicant is designated as the assignee.  However, as illustrated in the ADS dated August 13, 2013 of application no. 13/993,391, the original application was not filed by the assignee.  Therefore, this rejection has been maintained.

For reissue applications filed on or after September 16, 2012, the reissue applicant is the original patentee, or the current patent owner, if there has been an assignment.  However, the inventor, or each individual inventor who is a joint inventor of the claimed invention, must execute an oath or declaration for the reissue application, except as otherwise provided in 37 CFR 1.175(s)…In addition, the inventor’s oath or declaration may be signed by the assignee of the entire interest if(a) the reissue application does not seek to enlarge the scope of the claims of the original patent (37 CFR 1.175(c)(1)) or (b) the application for the original patent was filed under 37 CFR 1.46 by the assignee of the entire interest (37 CFR 1.175(c)(2)... “filed under 37 CFR 1.46 by the assignee of the entire interest” means that the assignee of the entire interest was named as the applicant in the application section of the application data sheet at the time of filing the underlying application that became the patent for which reissue is now being sought. 
 

2)	Applicant asserts that the declaration is sufficient under 35 U.S.C. 251 according to MPEP 1402.  
	However, the Examiner respectfully disagrees.  Although Applicant states that patentee is claiming less than it had a right to claim and seeks to broaden the claims, the declaration must also contain “a statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue.” 
MPEP 1414(I) states the following:
(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid—
(1) by reason of a defective specification or drawing, or
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue. 

MPEP 1414(II) specifies the following:

(A) A reissue applicant must acknowledge the existence of an error in the specification, drawings, or claims, which error causes the original patent to be defective.
(B) Applicant need only specify in the reissue oath/declaration one of the errors upon which reissue is based….A general statement, e.g., that all claims are broadened, is not sufficient to satisfy this requirement. In identifying the error, it is sufficient that the reissue oath/declaration identify a single word, phrase, or expression in the specification or in an original claim.

3)	Applicant traverses the 35 U.S.C. 251 rejection of claims 1-16 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based.  Applicant asserts that the language “the first through third application images comprise an image and video obtained from the respective execution of first through third application” is not surrender-generating limitation.  Also, it is submitted that the limitations in the independent claims are materially narrowed.
However, the examiner respectfully disagrees.  The office action does not state that the limitation above is a surrender-generating limitation but instead “wherein the first through third application images are an image, including a screenshot image and a video, obtain from execution of the first through third application.” Applicant amended the claims to include this limitation and argued that the prior art references of record failed to teach this feature, which lead to allowance.   
Applicant asserts that the limitation “receiving an application image corresponding to the selected application item via a network interface is different from the tuner” materially narrows the claim.  However, this limitation does not describe more than one application image.  Also, it does not recite a screenshot image or video obtain from the first through third application.  The rejection is maintained.



5)	Applicant has amended the claims to overcome the 35 U.S.C. 103(a) rejection of claims 1-16.  However, upon further consideration, a new ground(s) of rejection is made in view of  U.S. Publication No. 2008/0235749 to Jain et al. (“Jain”) and U.S. Publication No. 2005/0204384 to Yuen et al. (“Yuen”).

Oath/Declaration
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
The declaration was filed by Assignee, but a review of the original file wrapper does not indicate that the patent was filed under 37 CFR 1.46.
Also, the declaration generally states that “[p]atentee claimed less than it had a right to claim in U.S. Patent No. 9,762,947 and hereby seeks to broaden claims 1-16 of U.S. Patent No. 9,762,947,” but does not explain how the claims are being broaden.  

Rejection under 35 U.S.C. 251
Claims 1-16 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
Claims 1-16 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 64 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984). A broadening aspect is present in the reissue which was not present in the application for patent. The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application. Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim subject matter surrendered in the application for the patent cannot be recaptured by the filing of the present reissue application.
Below are the pertinent Examiner’s findings of fact relevant to this rejection:
This application is a reissue of U.S. Application No. 13/993,391 (‘391) now U.S. Patent No. 9,762,947 (‘947).
During the prosecution of ‘391, a Final rejection was issued rejecting all claims.
Applicant filed a response amending the independent claims to include the feature “wherein both the broadcast program displayed in the first window and at least one of the first through third application images in the second window are not related to each.”  However, the amendment was not entered.
Applicant filed a Request for Continued Examination on March 27, 2017 further amending the claims to include “wherein the first through third application images are an image, including a screenshot image and video, obtained from execution of the first through third applications…” and argued that prior art references of record failed to teach this feature.
A notice of allowance was issued April 28, 2017 allowing all pending claims.
A reissue will not be granted to “recapture” claimed subject matter which was surrendered in an application to obtain the original patent. See MPEP §1412.20. A three step process is used to apply the recapture rule:
“(1) first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims;
(2)    next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and
(3)    finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule." See MPEP §1412.02(1).
Regarding step 1, upon review of claims 1-16 of the present reissue application in comparison to claims 1-16 of ‘947 Patent , the Examiner finds claims 1-16 herein are broader in at least one respect than the claims in the ‘947 Patent.	
Regarding step 2, the Examiner finds that some of the broadening aspects relate to subject matter surrendered during prosecution of the original application.  The original examiner allowed the claims because the prior art failed to teach “the first through third application images comprise a screenshot image and video obtained from the respective execution of first through 
Regarding step 3, the Examiner does not find any materially narrowing aspect of the claims directed to the surrender generating limitation.  “If the reissue claim(s), are broadened with respect to the previously surrendered subject matter, then recapture will be present regardless of other unrelated narrowing limitations.” MPEP 1412.02(I) (B).
If surrender-generating limitation has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim.  See MPEP 1412.02(I)(C).  Stated another way, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by application to distinguish over the prior art is entirely eliminated from the reissue application, then a recapture rejection under 35 U.S.C. § 251 is proper and must be made for the claim.  See Id.
In view of the foregoing, it is determined that Applicant has attempted to improperly recapture subject matter explicitly surrendered during prosecution of ‘391 application leading to ‘947 Patent.  Specifically, Applicant has attempted to recapture the noted surrender-generating limitation wherein the first through third application images are an image, including a screenshot image and video, obtained from execution of the first through third applications” as recited in the patent claims of the ‘947 Patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Specifically, claim 9 recites “a processor configured to generate for…,” which is not clear.   
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 7-12, 15 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain and Yuen.
As per claim 1, Jain discloses receiving a broadcast signal carrying a broadcast program, the broadcast signal being received via a tuner; displaying the broadcast program on a first window in a display screen and displaying an application image on a second window in the display screen (see abstract and paragraph [0006] the display is capable of receiving one or more 
Jain does not expressly disclose receiving a first control signal requesting to display an application list including a plurality of application items; displaying the application list with the broadcast program in the display screen in response to the received first control signal; receiving a second control signal selecting an application item from the displayed application list; receiving an application image corresponding to the selected application item via a network interface different from the tuner; and in response to receiving the second control signal selecting the application item, displaying the application image on a second window in the display screen with the first window.
Yuen discloses disclose receiving a first control signal requesting to display an application list including a plurality of application items; displaying the application list with the broadcast program in the display screen in response to the received first control signal; receiving a second control signal selecting an application item from the displayed application list; receiving an application image corresponding to the selected application item via a network interface different from the tuner; and in response to receiving the second control signal selecting the application item, displaying the application image on a second window in the display screen with the first window (abstract and paragraph [0009] – a television viewer uses a PIP format for display of program related information such as television program listings from a program 
Jain teaches a supplemental display window for displaying application channels and Yuen discloses displaying application list.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modifying Jain by including the features Yuen. Applying the known technique of Ellis into Yuen would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

As per claim 2, Yuen discloses the application item is selected based on a location of a pointer of the remote controller or key signal of the remote controller (Fig. 6- remote controller; paragraph [0041] - a viewer input device, preferably in the form of a remote IR controller, is coupled to microprocessor to provide commands from the viewer).
	
	As per claim 3, Yuen discloses wherein the displayed application image includes a key screen, the key screen being a screen shot image of executing a corresponding application or downloaded from an external server (Fig. 2).

	As per claim 4, Yuen discloses wherein the selected application item displays a name of the corresponding application (Fig. 2 – program listing).
7, Jain and Yuen disclose displaying detailed information with respect to the selected application item.  As for the detailed information includes abstract data, review data and related application data for an application of the selected application item, this is considered non-functioning descriptive material.  The displaying step would be performed the same regardless of what data is included.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack,  703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made display detailed information regardless of type of data included because such data does not functionally relate to the steps in the method claimed and because of the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claim 8, Jain discloses wherein both the broadcast program displayed in the first window and the application image is not related to each other (Fig. 3A program list and supplemental listing).  Also, see Yuen, Fig. 2.

Claims 9-12, 15, and 16 are rejected on the same rationale as claims 1-4, 7, and 8 above.

	Claims 5, 6, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jain and Yuen as applied to claim 1 above, and further in view of U.S. Publication No. 2002/0042921 to Ellis (“Ellis”).
As per claim 5, Jain in combination with Yuen disclose the method of claim 1.  The references do not expressly disclose wherein the application list includes personalized Jain teaches a supplemental display window for displaying application channels.  Yuen and Ellis disclose displaying application list.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modifying Jain and Yuen by including the features Ellis. Applying the known technique of Ellis into the features of Jain and Yuen would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

As per claim 6, Jain in combination with Yuen disclose the method of claim1.  Yuen also discloses receiving a third control signal filtering one or more application items among the plurality of application items (paragraphs [0081] – the SORT NOW prompt permits the viewer to sort by theme, and thus reduce the number of displayed programs, by filtering outs all the programs that do not meet a selected theme).  The references do not expressly disclose displaying one or more application items except the filtered one or more application items on the display screen. Ellis discloses displaying one or more application items except the filtered one or more application items on the display screen (paragraphs [0047] & [0103] – querying).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modifying Jain and Yuen by including the features Ellis. Applying the known technique of Ellis into the features of Jain and Yuen would have been recognized by those of ordinary skill in the art as resulting in an improved system that would have yielded predictable results.

Claims 13 and 14 are rejected on the same rationale as claims 5 and 6 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALATEE WORJLOH whose telephone number is (571)272-6714.  The examiner can normally be reached on Monday-Friday 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on 571-272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JALATEE WORJLOH/Primary Examiner, Art Unit 3992          

Conferees:                                                                                                                                                                                              /Karin Reichle/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992